





CITATION: Polish Alliance of Canada v. Lovett,
      Cunningham & Eagles, 2011 ONCA 462





DATE: 20110617



DOCKET: C52727



COURT OF APPEAL FOR ONTARIO



Goudge, MacFarland and Watt JJ.A.



BETWEEN



The Polish Alliance of Canada



Plaintiff (Appellant)



and



Lovett, Cunningham & Eagles, Beata Burdinski, John
          C. Lovett, Evan Sweeny Bordin LLP, John F.Evans, Michael Bordin and Shane Van
          Engen



Defendants (Respondents)



Andrew Stein, for the appellant



Gavin J. Tighe and Robin Winterstein, for the respondents



Heard: June 16, 2011



On appeal from the judgment of Justice Andra Pollak of the
          Superior Court of Justice, dated September 2, 2010.



APPEAL BOOK ENDORSEMENT



[1]

We see no error in the reasons of the motion judge. The pleading is
    beyond repair in failing to plead action by the respondents that constitutes
    joining with the original tortfeasor to continue the false publication.

[2]

In addition, the essence of the appellants argument is that the
    respondents failed to stop the continuing of the falsehood. Given the
    acknowledgement that the respondents had nothing to do with, and never acted
    for the alleged original tortfeasor, we cannot see that any such failure would
    make them a joint tortfeasor with the original tortfeasor in continuing the
    publication of the false publication. They neither published it originally nor
    continued its publication.

[3]

Costs to the respondents fixed at $10,000 all in.

S.T. Goudge J.A.


